SPISAK, J.,
concurring in part, dissenting in part:
The majority’s determination that “held for trial” is synonymous with pretrial restraint fails to heed our superior court’s holdings in similar cases. While acknowledging that the United States Court of Appeals for the Armed Forces (USCAAF) determined that “[ajpplieation of Article 13 is not limited to pre-trial confinees, but applies to all military members ‘held for trial,’ ” United States v. Combs, 47 M.J. 330, 333 (1997), the majority ignores this guidance because USCAAF failed to specifically define “held for trial.” This we may not do. Article 66(c), UCMJ, 10 U.S.C. § 866(e); United States v. Allbery, 44 M.J. 226 (1996); United States v. Antonelli, 43 M.J. 183, 184 (1995); United States v. Jones, 23 M.J. 301, 302 (C.M.A.1987).
Even before Combs, the Court of Military Appeals had found Article 13 applied to arrestees who were not in confinement. See United States v. Cruz, 25 M.J. 326 (C.M.A. 1987). There, the court stated: “Clearly public denunciation by the commander and subsequent military degradation before the troops prior to courts-martial constitute unlawful pretrial punishment prohibited by Article 13.” Id. at 330.
Since Cruz, USCAAF and our Army brethren have found pretrial punishment, even without pretrial restraint, when commanders and superiors publicly denounced, degraded, or humiliated an accused prior to trial. See United States v. Villamil-Perez, 32 M.J. 341 (C.M.A.1991) (officer supervisor posted serious incident report about suspected drug offense on workplace bulletin board); United States v. Stamper, 39 M.J. 1097 (A.C.M.R.1994) (commander made remarks at company formations, dining work details, and in accused’s work area identifying accused as a criminal suspect with a propensity to steal); United States v. Latta, 34 M.J. 596 (A.C.M.R.1992) (first sergeant called accused his “favorite AWOL case” in front of unit formation). Moreover, this court has found pre-trial punishment even when the accused was not confined. United States v. Washington, 42 M.J. 547 (A.F.Ct.Crim.App.1995) (reassignment as NCO of Correctional Custody and over-broad “no contact” order were punishment).
The majority’s determination that “held for trial” is synonymous with arrest or apprehension also ignores the way the military functions. Unlike a civilian accused, a military member accused of a crime cannot merely pack his bags and leave the community behind. Once accused of a crime and while charges are pending he must continue to perform those duties assigned him by his superiors and must do so at the place to which he is assigned. Moreover, once charges are preferred, the member is normally placed on administrative hold. This status may prevent him from taking leave, being assigned to temporary duties away from his home station, or separating from the service. Even if the accused is not placed on formal administrative hold, his commander and first sergeant will, no doubt, impose such limitations to ensure his presence for trial. While the member may not be under any other physical restraint, there is no doubt in my mind that a military member against whom charges have been preferred is being “held for trial.”
Based on the precedents cited above and on the fact that once charges were preferred this accused was, in my opinion, being “held for trial,” I would test for unlawful punishment under the two-part test normally followed for such claims. Bell v. Wolfish, 441 U.S. 520, 539, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); United States v. Palmiter, 20 M.J. 90, 95 (C.M.A.1985); Washington, 42 M.J. at 562. Applying that test, I would find that taking the appellant’s beret was punishment, but no material prejudice to a substantial right of the appellant occurred. Article 59(a), UCMJ.
Although the first sergeant repeatedly testified that he did not intend to punish the appellant when he took his beret, his testimony is suspect when viewed in light of other evidence and other testimony of this same witness. The first sergeant said he took the appellant’s beret because the appellant lacked integrity, and because the appellant was being investigated for misconduct. When asked by the defense counsel if he *536questioned the appellant’s integrity and conduct, the first sergeant responded:
Well, it was done after he was advised of his rights, okay? [A]nd he elected to speak to a lawyer. Okay? At that time, not performing [SF] duties. So, at that time, I asked him for his beret. Yes, sir. The first sergeant also wrote a letter,
which he posted on the unit bulletin board, in which he stated that he takes berets away when he questions a Security Forces (SF) member’s integrity, and to correct behavior. Both in his trial testimony and in the letter the first sergeant emphasized that the berets would be returned after administrative or disciplinary action was complete.
Finally, the first sergeant repeatedly asserted that the beret was a symbol of the authority of an SF member and, because he could not perform those duties while under investigation, he should not wear the beret. However, the SF badge or shield, which designates the wearer as a policeman, was never taken from the appellant. In fact, the first sergeant stated that removing the badge was controlled by an Air Force Instruction and the decision to take that-from the appellant was not his to make. This testimony casts doubt on the notion that the reason the appellant’s beret was taken was simply because he was not performing police duties.
Neither the first sergeant nor his commander ever publicly identified the appellant as an offender. No one ever publicly denounced him because he was under investigation. However, posting the letter for all in the unit to see served to publicly denounce those who had been told to give their berets to the first sergeant. Such members, including the appellant, were easily recognized by the lack of a beret. Additionally, the first sergeant and others testified that the beret represented the very essence of being an SF member, that it took hard work to earn, and that losing it was embarrassing and humiliating.
The first sergeant’s testimony that taking the beret was designed to get a member’s attention and to correct behavior also convinces me that this was not an innocuous action. Rather, I am convinced that the taking of the appellant’s beret and keeping it from him for 9 months served only one purpose — pre-trial punishment. Even if I could get past the intent prong of the Palmiter test, I do not see the taking of the appellant’s beret as reasonably serving a legitimate non-punitive purpose.
Nevertheless, I would find the harm caused by this action to be de minimis and grant, at most, one-day credit per month of punishment. Because we have .no evidence that the appellant was ever placed on administrative hold, I would determine that punishment began when charges were preferred. The appellant was then clearly being “held for trial.”